DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, claims 15 and 16 recite a method of controlling unwanted plant growth, and this limitation is unclear because applicant’s have not defined what is unwanted plant growth in their specification, e.g. they exemplify weeds, but do not actually define the term and further, the term “unwanted”, more specifically, “unwanted plant growth” in claim 16 is a relative term which renders the claim indefinite. The term “unwanted plant growth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, applicants could intend for the term unwanted plant growth to mean weeds or this term might only be interpreted to mean useful crop plants or other cultivated plants which are 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/639723 (‘723) in view of Patani et al. (Chem. Rev., 1996, 96(8), 3147-3176). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘723 claims structurally very similar compounds to those of the instantly claimed formula (I) which only differ in that the A group of ‘723 is a 6-membered heteroaryl group comprising 1, 2, 3, or 4 nitrogen atoms instead of the instantly claimed 5-membered heteroaryl group comprising N, O, or S atoms. ‘723 further teaches/claims wherein their very structurally similar compounds are useful as herbicides and in compositions with the same carriers/diluents as are instantly claimed and additional active ingredients as are instantly claimed and ‘723 further teaches/claims methods of controlling unwanted plants. However, it would have been obvious to one of ordinary skill in the art to form the claimed compounds when looking to ‘723 because Patani specifically teaches that thiophenes which are specific 5-membered heteroaryl groups claimed in ‘723 are known bioisosteric replacements of pyridines which are specific 6-membered heteroaryl groups claimed in the instant application (See Patani: pg. 3158, ring equivalents section; first paragraph). As such, one of ordinary skill in the art would conclude that the instant application is an obvious variant of the compounds, compositions, and methods claimed in copending 16/639723 in view of Patani.



Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of 17430912 (‘912) in view of Patani (cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘912 claims compositions comprising structurally very similar compounds to those of the instantly claimed formula (I) which only differ in that the A group of ‘912 is a 6-membered 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of 17430921 (‘921) in view of Patani. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘921 claims compositions comprising structurally very similar compounds to those of the instantly claimed formula (I) which only differ in that the A group of ‘921 is a 6-membered heteroaryl group comprising 1 or 2 nitrogen atoms instead of the instantly claimed 5-membered heteroaryl group comprising N, O, or S atoms and wherein these compounds are in compositions in herbicidally effective amounts. ‘921 further teaches/claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions. ‘921 merely requires an additional herbicide in their composition which is not required by the instant claims. However, it would 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of 17430426 (‘426). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘426 claims compositions comprising structurally very similar compounds to those of the instantly claimed formula (I) which only differ in that the A group of ‘426 is a 6-membered heteroaryl group comprising 1 or 2 nitrogen atoms instead of the instantly claimed 5-membered heteroaryl group comprising N, O, or S atoms and wherein these compounds are in compositions in herbicidally effective amounts. ‘426 further teaches/claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions. ‘426 merely requires an additional herbicide in their composition which is not required by the instant claims. However, it would have been obvious that the instantly claimed compounds, compositions and methods are rendered obvious by the compositions which comprise the structurally similar compounds and methods of controlling unwanted vegetation with the compositions comprising these compounds as taught by ‘426  because Patani specifically teaches that thiophenes which are specific 5-membered heteroaryl groups claimed in ‘426 are known bioisosteric replacements of pyridines which are specific 6-membered heteroaryl groups claimed in the instant application (See Patani: pg. 3158, ring 

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of 17430411 (‘411). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘411 claims compositions comprising structurally very similar compounds to those of the instantly claimed formula (I) which only differ in that the A group of ‘411 is a 6-membered heteroaryl group comprising 1 or 2 nitrogen atoms instead of the instantly claimed 5-membered heteroaryl group comprising N, O, or S atoms and wherein these compounds are in compositions in herbicidally effective amounts. ‘411 further teaches/claims herbicidal compositions and methods of controlling unwanted vegetation with these compositions. ‘411 merely requires an additional herbicide in their composition which is not required by the instant claims. However, it would have been obvious that the instantly claimed compounds, compositions and methods are rendered obvious by the compositions which comprise the structurally similar compounds and methods of controlling unwanted vegetation with the compositions comprising these compounds as taught by ‘411  because Patani specifically teaches that thiophenes which are specific 5-membered heteroaryl groups claimed in ‘411 are known bioisosteric replacements of pyridines which are specific 6-membered heteroaryl groups claimed in the instant application (See Patani: pg. 3158, ring equivalents section; first paragraph).  As such, one of ordinary skill in the art would conclude that the instant application is an obvious variant of the compounds, compositions, and methods claimed in copending application 17/430411 in view of Patani.  

Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of 17430124 (‘124). Although the claims at issue are not 
All of the above double patenting rejections are provisional nonstatutory double patenting rejections.

Closest Prior Art
The closest prior art to the claimed compounds of formula (I) is US3702361 (from IDS) and Duke et al. (Toxins, 2011, 3, 1038-1064). 
‘361 teaches compounds having the claimed pyridazinium ring which are useful as insecticides (See col. 1). However, these compounds differ from the instantly claimed compounds in that the instant A group which is Y in ‘361 is never the instantly claimed 
	Duke teaches pyridazocidin, 
    PNG
    media_image1.png
    155
    159
    media_image1.png
    Greyscale
(wherein they have placed the cationic charge on the wrong nitrogen atom in the figure), but they teach in the discussion of pyridazocidin that it causes rapid plant necrosis and chlorosis (See Figure 6, and 2nd full paragraph on pg. 1044 which discussed pyridazocidin). However, the structure of pyridazocidin does not have as applicant’s A group a 6-membered heterocylic ring as is instantly claimed/required and as such these compounds are not obvious variants of one another.

	
Conclusion
	Claims 1-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616